                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                                                )
                Plaintiff,                      )
                                                )                   2:20-CR-65
        vs.                                     )
                                                )
  EMORY JACKSON,                                )
                                                )
                                                )
                Defendant




                                           ORDER
        This matter is before the Court on Defendant’s Motion for Leave to File Document Under

 Seal [Doc. 95]. The Motion is GRANTED and the Clerk is directed to file the Proposed Sealed

 Document [Doc. 96] under seal.

        SO ORDERED:



                                           s/Cynthia Richardson Wyrick
                                           United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 97 Filed 08/04/21 Page 1 of 1 PageID #: 325
